Citation Nr: 1025608	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from December 1941 to 
October 1945.  The Veteran was awarded Purple Heart for his 
service.  The appellant is the Veteran's widow.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In 
that decision, the RO denied service connection for cause of 
death under 38 U.S.C.A. § 1310 and denied entitlement to DIC 
under 38 U.S.C.A. § 1318.  

The appellant filed a notice of disagreement in May 2005.  In 
September 2005, she sent in another statement and enclosed a copy 
of her May 2005 notice of disagreement.  In January 2006, the RO 
sent correspondence stating the appellant filed her notice of 
disagreement too late.  In July 2006, another letter was sent 
from the RO stating that her notice of disagreement was accepted.  
A Statement of the Case (SOC) was issued in July 2006 and sent.  
Two weeks later, an inquiry from the appellant was received 
regarding whether she still had to fill out an appeal form.  She 
also asked for extra time to complete the form.  The RO never 
responded.  In March 2007, the appellant asked to reopen her 
case; a June 2007 RO decision was issued.  A notice of 
disagreement, SOC and appeal followed.  

The Board finds that under the circumstances, the appellant's 
August 2006 correspondence is accepted as a substantive appeal.  
As a result, the claims above are not new and material evidence 
claims and are construed as original claims on appeal.  Also, in 
March 2007 the appellant requested her case be transferred from 
Atlanta, Georgia to San Juan, Puerto Rico and this action was 
completed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of service connection for cause of death is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The Veteran was awarded a 100 percent rating for service-
connected anxiety disorder which became effective in October 2001 
and was discharged from service in October 1945.  

2.  At the time of his death in February 2004, the Veteran had 
been rated at 100 percent for less than a period of ten years.  

3.  The Veteran was not a prisoner of war.  


CONCLUSION OF LAW

Criteria for an award of DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 7105 
(West 2002); 38 C.F.R. §§ 3.22, 3.104, 3.105(e) (2009); 70 Fed. 
Reg. 72,211 (2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DIC under 38 U.S.C.A. § 1318

Even when a Veteran's service connected disability did not 
directly cause his death, VA will nevertheless pay DIC benefits 
to the surviving spouse of a deceased Veteran who was in receipt 
of, or entitled to receive compensation, at the time of his death 
for a service-connected disability that was rated totally 
disabling 1) if the disability was continuously rated totally 
disabling for a period of 10 or more years immediately preceding 
death; 2) if the disability was rated by the VA as totally 
disabling continuously since the Veteran's release from active 
duty and for at least 5 years immediately preceding death; or 3) 
if the Veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002).  

For purposes of this section, "entitled to receive" means that 
at the time of death, the Veteran had a service-connected 
disability rated totally disabling by VA but was not receiving 
compensation because: (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. 5314 to offset an indebtedness of 
the Veteran; (3) the Veteran had applied for compensation but had 
not received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; (4) 
the Veteran had not waived retired or retirement pay in order to 
receive compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the Veteran's whereabouts was unknown, but the 
Veteran was otherwise entitled to continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22 
(2009).  

At the time of his death in February 2004, the Veteran was 
100 percent service connected for an anxiety disorder, which had 
been in effect since October 17, 2001.  As such, the Veteran had 
only been rated at 100 percent for approximately 2 years at the 
time of his death, which is unfortunately less than the 10 year 
statutory requirement for DIC benefits.  

The appellant and her representative have argued that the Veteran 
was totally disabled long before 2001, and therefore she should 
be granted DIC benefits.  This type of argument is known as 
seeking hypothetical entitlement.  

Hypothetical entitlement is a concept that was initially 
recognized in 1997 when the United States Court of Appeals for 
Veterans Claims (Court) held that a surviving spouse could 
attempt to demonstrate that a Veteran "hypothetically" would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or in VA 
custody prior to the Veteran's death and the law then applicable 
or subsequently made retroactively applicable.  See Green v. 
Brown, 10 Vet. App. 111 (1997).  Thereafter, in Wingo v. West, 
11 Vet. App. 307 (1998), the Court permitted a DIC award in a 
case where the Veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have resulted 
in entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. § 3.22(a) would 
permit a DIC award where it is determined that the Veteran 
"hypothetically" would have been entitled to a total disability 
rating for the required period if he had applied for compensation 
during his lifetime.  

However, effective January 21, 2000, VA amended 38 C.F.R. § 3.22, 
the regulation implementing 38 U.S.C.A. § 1318, to limit the 
award of dependency and indemnity compensation to cases in which 
the Veteran during his lifetime had established a right to 
receive total service-connected disability compensation for the 
period of time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error in 
the adjudication of any previous claim.  As such, the regulation, 
as amended, prohibited "hypothetical entitlement" as a basis 
for establishing eligibility.  

In this case, the appellant's claim was received in March 2004, 
and her hypothetical entitlement argument is therefore precluded 
by law.  Thus, the appellant may only prevail on her claim under 
38 U.S.C.A. § 1318 if she can show either (1) that the Veteran 
met the statutory duration requirements for a total disability 
rating at the time of death; or (2) that such requirements would 
have been met, but for clear and unmistakable error in a previous 
decision.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.  

The Veteran was not in receipt of compensation at the 100 percent 
rate due to any service-connected disability for a period of at 
least five years immediately after his discharge from active 
service or for 10 or more years prior to his death.  

As noted above, the Veteran's 100 percent rating for service-
connected anxiety disorder was effective October 17, 2001, less 
than three years before his death on February 26, 2004.  
Accordingly, the time requirement for a total disability rating 
under 38 U.S.C.A. § 1318 was not satisfied.  Moreover, because 
the Veteran was discharged from active duty in 1945, the five-
year rule of § 1318 does not apply.  

There has been no assertion raised by the appellant or by the 
record that the Veteran was a prisoner of war.  There is a March 
1946 VA examination report in the file that shows the Veteran 
reported he became nervous after being shot down over Paris while 
flying a B-24.  He related he was shot down over Paris in broad 
daylight.  He escaped, but he said the rest of the crew became 
prisoners.  The Board has examined the definition of "prisoner 
of war" under 38 U.S.C.A. § 101(32) (West 2002) but finds that 
the evidence not show that the Veteran was a prisoner of war 
because he was not forcibly detained or interned in the line of 
duty by an enemy government or its agents and/or a hostile force 
or its agents under a period of war.  

Additionally, the appellant has not alleged that a clear and 
unmistakable error was made in an earlier rating action such that 
the Veteran would have met one of the durational requirements for 
a total rating, but for the error.  

In sum, the Board finds that the basic threshold criteria for 
establishing entitlement to benefits under 38 U.S.C.A. § 1318 are 
not met.  As such, this claim is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Duties to Notify and Assist  

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Notice must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits and must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regard to the claim of DIC under 38 C.F.R. § 1318, the 
relevant facts are not in dispute, and because the claim is 
denied as a matter of law, a discussion of the notice and 
assistance requirements under the aforementioned law and 
regulation is not warranted.  

With regard to the duty to assist, the Veteran's death 
certificate was obtained.  Additionally, the appellant was 
offered the opportunity to testify at a hearing, but she 
declined.  Although the appellant's representative pointed out in 
the January 2010 informal hearing presentation that a 1985 
hearing was not transcribed there is no showing that this 
information is relevant or needed to adjudicate the case at hand.  
Similarly, no medical opinion of record was obtained; however, no 
duty to obtain a VA examination was triggered because this claim 
was denied as a matter of law.  

Thus, VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the appellant in 
adjudicating this appeal.  


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.  


REMAND

For 38 U.S.C.A. § 1310 DIC benefits, which includes a claim of 
service connection for the cause of the Veteran's death, notice 
under 38 U.S.C.A. § 5103(a) (West 2002) must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on 
other grounds sub nom. Hupp v. Shinseki, No. 2008-7059, 2009 WL 
1386056 (Fed. Cir. May 19, 2009).  The notice should include: (1) 
A statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App at 352-353.  
Unlike a claim to reopen, an original DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during a 
deceased veteran's lifetime was not granted.  Id. at 353.  Where 
a claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Id.  

Here, the claims file reflects that at the time of his death, the 
Veteran was service-connected for: an anxiety disorder rated as 
100 percent disabling (from October 17, 2001); pes planus rated 
as 10 percent disabling (from June 30, 1948); and the residuals 
of a right thigh shrapnel wound rated as 0 percent disabling 
(from April 1, 1946).  The RO sent two notice letters to the 
appellant; one in May 2004 and another in April 2007.  Neither 
letter contained a statement of conditions that the Veteran was 
service-connected for at the time of his death.  There is no 
showing in the file that the appellant was aware of all of the 
above service-connected disabilities.  On remand, the RO should 
send a notice letter that fully complies with Hupp v. Nicholson, 
21 Vet. App. 342.  Additionally, notice of the type of 
information and evidence necessary to establish an effective date 
for the benefit on appeal should also be provided in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  







Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)  

1.  Send the appellant a letter that complies 
with Hupp, as well as the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to substantiate 
the appellant's claim for service connection 
for the cause of the Veteran's death under 
38 U.S.C.A. § 1310.  The notice should 
include: 
*	a statement of the conditions for which 
the Veteran was service connected at the 
time of his death; 
*	an explanation of the evidence and 
information required to substantiate a 
§ 1310 DIC claim based on a previously 
service-connected condition; and 
*	an explanation of the evidence and 
information required to substantiate a 
§ 1310 DIC claim based on a condition 
not yet service connected.  

The letter should indicate which portion of 
the evidence, if any, is to be provided by 
the appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  
Additionally, the notice should include an 
explanation of the information or evidence 
needed to establish the effective date for 
any benefit granted, as outlined by the Court 
in Dingess/Hartman.  

2.  Re-adjudicate the appellant's claim.  If 
the decision remains adverse to the 
appellant, provide a supplemental statement 
of the case (SSOC) to her and her 
representative.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include the applicable law 
and regulations considered pertinent to the 
issue remaining on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  




______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


